                 Case 20-10553-CSS             Doc 454-1        Filed 05/06/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 7
                                                                    )
    ART VAN FURNITURE, LLC, et al., 1                               ) Case No. 20-10553 (CSS)
                                                                    )
                                     Debtors.                       ) (Jointly Administered)
                                                                    )
                                                                    ) Hearing Date: To be Scheduled Only If Necessary
                                                                    ) Objection Deadline: May 27, 2020 at 4:00 p.m. (ET)
                                                                    )

      NOTICE OF FIRST AND FINAL FEE APPLICATION OF ALVAREZ & MARSAL
          NORTH AMERICA, LLC FOR PAYMENT OF COMPENSATION AND
         REIMBURSEMENT OF EXPENSES AS FINANCIAL ADVISOR TO THE
      DEBTORS FOR THE PERIOD FROM MARCH 9, 2020 THROUGH APRIL 6, 2020

             PLEASE TAKE NOTICE that, on May 6, 2020 the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed the First and Final Fee Application of Alvarez &

Marsal North America, LLC for Payment of Compensation and Reimbursement of Expenses as

Financial Advisor to the Debtors for the Period from March 9, 2020 Through April 6, 2020 (the

“Final Fee Application”) with the United States Bankruptcy Court for the District of Delaware,

824 North Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Court”). A copy of the

Fee Application is attached hereto. 2

             PLEASE TAKE FURTHER NOTICE that the Final Fee Application is submitted

pursuant to the Order (I) Converting Their Chapter 11 Cases to Cases Under Chapter 7, (II)

Establishing a Deadline for Filing Final Chapter 11 Fee Applications and Setting a Hearing

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
 Due to the voluminous nature of Exhibit D (the time detail), the Final Fee Application is being served by mail without
Exhibit D, but it is available via CM/ECF or by request to the undersigned counsel.
             Case 20-10553-CSS          Doc 454-1      Filed 05/06/20     Page 2 of 2




Thereon, And (III) Granting Related Relief (D.I. 276) (the “Conversion Order”).

       PLEASE TAKE FURTHER NOTICE THAT any objection or response to the Final Fee

Application must be made in writing and be filed with the Court and served on the undersigned on

or before May 27, 2020 at 4:00 p.m., prevailing Eastern Time. If an objection or response is

filed, the Court will schedule a hearing, if necessary, at the Court’s convenience and subject to the

Court’s availability, on the Final Fee Application within fourteen (14) days thereafter or such later

date as the Court determines.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THEN 100% OF THE FEES AND 100% OF THE

EXPENSES REQUESTED IN THE FINAL FEE APPLICATION MAY BE PAID WITHOUT

FURTHER NOTICE, HEARING, OR ORDER OF THE COURT.

Dated: May 6, 2020                            BENESCH, FRIEDLANDER, COPLAN
Wilmington, Delaware                          & ARONOFF LLP

                                                /s/ Gregory W. Werkheiser
                                              Gregory W. Werkheiser (DE No. 3553)
                                              Michael J. Barrie (DE No. 4684)
                                              Jennifer R. Hoover (DE No. 5111)
                                              Kevin M. Capuzzi (DE No. 5462)
                                              Kate Harmon (DE No. 5343)
                                              John C. Gentile (DE No. 6159)
                                              222 Delaware Avenue, Suite 801
                                              Wilmington, DE 19801
                                              Telephone: (302) 442-7010
                                              Facsimile: (302) 442-7012
                                              E-mail: gwerkheiser@beneschlaw.com
                                                      mbarrie@beneschlaw.com
                                                      jhoover@beneschlaw.com
                                                      kcapuzzi@beneschlaw.com
                                                      kharmon@beneschlaw.com
                                                      jgentile@beneschlaw.com

                                              Proposed Counsel to the Debtors and Debtors in
                                              Possession



                                                 2
